                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EARL HALL                                   :      CIVIL ACTION
                                            :
      v.                                    :
                                            :
DETECTIVE TIMOTHY HARTMAN,                  :
DETECTIVE JOSEPH CREMEN                     :      NO. 20-3235

                                        ORDER

      NOW, this 1st day of July, 2021, upon consideration of Defendants Detective

Timothy Hartman and Detective Joseph Cremen’s Motion for Summary Judgment (Doc.

No.18), the plaintiff’s response and the defendant’s reply, it is ORDERED that the motion

is GRANTED.



                                                /s/ TIMOTHY J. SAVAGE J.
